Citation Nr: 0812321	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-40 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury and postoperative residuals, L5-S1 hemilaminectomy and 
diskectomy with L5-S1 transverse process fusion.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served in the Army on active duty from July 1977 
to December 1977, with additional service in the Georgia Army 
National Guard from April 1977 to April 1983 and from April 
1986 to April 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for residuals of a 
back injury and postoperative residuals, L5-S1 
hemilaminectomy and diskectomy with L5-S1 transverse process 
fusion.  By a June 2007, the Board denied service connection 
for the veteran's back disability.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, in an 
October 2007 Order, the Court vacated the Board decision and 
remanded the claim to the Board for readjudication, in 
accordance with the Joint Motion.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current back disability is related to his service.


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2001 and July 2002, prior to the initial adjudication 
of the claim, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in November 2006 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested.  Post-
service medical records were obtained.  VA obtained the 
veteran's partial service medical records dated from April 
1986 to September 1998 and requested additional records dated 
from July 1977 to April 1999.  However, in September 2004 VA 
made a formal finding on the unavailability of any additional 
service medical records and determined that all efforts to 
obtain the records had been exhausted and that further 
attempts to locate the records would be futile.  The Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing his or her claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider resolving 
reasonable doubt in favor of the veteran.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board's analysis herein has been 
undertaken with this heightened duty in mind.  VA medical 
examinations pertinent to the claim were obtained in December 
1999 and September 2006.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2007).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disability.

The veteran claims that in June 1995, he injured his back in 
service while hand digging a ditch in Egypt.

The veteran filed his claim in July 1999 and reported a 
history of back injury in August 1995.  However, the claim 
form does not reference any back injury in service in June 
1995.

The service personnel records do not show service in Egypt 
and the only Foreign Service documented is time served in 
Saudi Arabia from July 1992 to August 1992.  The veteran 
submitted a July 1995 leave and earnings statement (LES) that 
reflects that the veteran was paid for a period of ADT from 
June 1995 to July 1995.  Handwritten on the form is a 
statement that reads "overseas date of injury took place."  
However, the statement does not show that the veteran served 
in Egypt, or that he sustained a back injury in June 1995.

In a May 2001 statement in support of claim, the veteran 
stated that he began to have "some lower back problems" in 
August 1995 for which he underwent surgery in November 1995.  
However, the veteran's statements in support of claim dated 
in October 2000, October 2002, November 2002, January 2003, 
October 2003 do not reference the August 1995 work-related 
back injury.

The veteran provided statements in support of his claim dated 
in January 2002 and April 2002, from J. W. and Project 
Officer A.V.B., respectively.  J.W. was working with him in 
Egypt at the time of the claimed back injury and stated that 
he remembered working with the veteran in June 1995, as well 
as his complaints of back and leg pain while they were 
working on the project.  He also said that the veteran never 
went to sick call.  However, he did not specifically identify 
the ditch digging incident during which the veteran claims he 
injured his back.

The second statement was from Project Officer A.V.B. who 
reported that she was in charge of a project in Egypt in June 
1995 and required the assistance of the veteran in digging a 
trench for a wash rack.  She said that the trench had to be 
dug by hand and that the veteran was one of the individuals 
that dug the trench.  However, she was not aware that the 
veteran hurt his back until she returned to her Guard unit.  
She explained that the veteran missed several drills and 
later learned that he had back surgery.  However, she was not 
there at the time of the incident.

The veteran's service medical records include a June 1993 
quadrennial physical examination report that is void of 
findings, complaints, symptoms, or diagnosis of a back 
condition.  In a May 1997 quadrennial physical examination 
report, the veteran provided a history that included a HNP 
(herniated nucleus pulposus) and back surgery in November 
1995 for a ruptured disc; a work-related back injury for 
which he was receiving workers' compensation; and a history 
of back pain dating back to 1995 and 1996.  A September 1998 
clinical note shows a history of back pain, degenerative disc 
disease, and herniated disc.  The note states that the 
veteran passed the "over 40 physical" in May 1997 and then 
re-injured his back on a civilian job and underwent a spinal 
fusion in November 1997.  He had continued pain and limited 
range of motion since then.  His condition was assessed as 
lumbar disc disease ten months status post spinal fusion with 
continued pain and limitations of activity.  The physician 
determined that he was not retainable and referred him to the 
unit for discharge.  In 1999, the State Medical Review Board 
determined that he was medically unfit for retention and he 
was honorably discharged in April 1999.

Private medical records include treatment records from the 
veteran's neurologist Dr. L., family practice physician Dr. 
P., and hospital records.  In August 1995, the veteran sought 
treatment of his back condition from his family physician, 
Dr. P.  The August 1995 initial treatment record notes that 
he did a lot of lifting at his job and had some substantial 
lower back pain on the left side going into the hip.  Upon 
evaluation, his condition was diagnosed as a lower back 
strain.  An MRI examination showed transitional S-1 segment 
with minimal wedging of T-12, L-spine otherwise negative.  In 
September 1995, he was admitted to the hospital with possible 
mild left radiculopathy and a lot of muscle spasm and strain 
in the left lower back and hip area.  He presented with a 
history of back injury at work three weeks ago.  His 
condition was assessed as primarily muscle spasms and strain 
which later improved and he was released the following day.  
In October 1996, he reported that his back was doing great.  
In February 1997, he had complaints of work-related lower 
back pain assessed as a resolving lower back strain.  In 
August 2002, Dr. P. diagnosed his condition as chronic low 
back pain (with depression secondary to low back pain).  A 
September 2002 treatment note shows that the veteran received 
ongoing management of chronic to moderate-severe backache and 
states that he had a service-connected injury when he first 
presented for treatment in 1995.

In a September 2002 opinion, Dr. P. opined that based on the 
veteran's presentation and history that he provided, "the 
precipitating cause of his back disease dated back prior to 
August [1995]," as he had complaints several weeks prior to 
receiving treatment.  Dr. P. further opined that "any disc 
herniation [the veteran] sustained occurred prior to August 
[1995] and based on his history it would suitably correlate 
with the heavy lifting he had to do while on active duty."

In October 1995, the veteran's back condition was evaluated 
by neurologist Dr. L. who noted that the veteran performed a 
lot of heavy physical activity and bending at work that led 
to low back and left leg pain in August 1995.  An MRI 
examination showed a ruptured disc at L5-S1 with compression 
of the left S1 nerve root.  An October 1995 record states 
that "In August he developed low back and left leg pain 
while at work."  In November 1995, Dr. L. performed a left 
L5-S1 hemilaminectomy, also referred to as a lumbar 
laminectomy.  In September 1996, the veteran was pain free 
and returned to work without restrictions.  A July 1997 MRI 
showed a previous left hemilaminectomy at L5-S1 with 
enhancing scar tissue about the left lateral aspect of the 
spinal canal encompassing the left S1 root.  There were no 
residual, recurrent, or new disc herniations, but there was 
slight clumping on the nerve roots within the thecal sac at 
L3-4 and at L5 possibly indicative of arachnoid adhesions.  
In September 1997, the veteran complained of increased pain 
from bouncing on a forklift at work.  A lumbar discogram in 
September 1997 revealed a degenerative disc at L5-S1.  In 
November 1997, Dr. L. performed a lumbar laminectomy, 
discectomy and internal fixation with rods and pedicle 
screws.  The hospital admission records states that the 
veteran originally injured himself at work in August of 1995.  
In September 1999, Dr. L. determined that he reached maximum 
medical improvement.

In an October 2002 opinion, Dr. L. explained that he was 
asked to relate a back injury sustained by the veteran in 
June 1995 to a condition that eventually resulted in surgery 
and an inability to perform his job duties in the military.  
Dr. L. stated that he read the sworn statement of Ms. V-B. 
and that "apparently" he injured his back while laying pipe 
and suffered another on-the-job injury in August 1995.  The 
neurologist opined that "[t]he second injury occurred only 
two months after the first injury and apparently was an 
aggravation of the first injury."

In January 2000, the veteran was granted disability 
compensation from the Social Security Administration (SSA) 
due to his back disability.  Associated records include 
functional capacity assessment forms dated in March 1998 and 
July 1998.  In March 1998, he stated that he hurt himself in 
August 1995.  In July 1998, the veteran stated that the onset 
of his back pain began in August 1995.  Neither form includes 
a history of a back injury in service.

The veteran underwent VA neurological and spine examinations 
in December 1999.  It is unclear whether the claims file was 
reviewed.  The VA neurological examination report includes a 
history of chronic low back pain since August 1995.  The 
veteran stated that he had a job-related acute back strain in 
August 1995 while unloading trucks for the state of Georgia 
and the National Guard.  He did not report a history of a 
June 1995 back injury in service while digging a ditch.  He 
presented with complaints of chronic lumbar pain with 
radiculopathy to left calf.  His condition was diagnosed as 
failed back surgery syndrome, status post multiple back 
surgeries for chronic lumbar strain.

The history provided in the VA spine examination report 
states that "the injury occurred not by any specific 
incident" but that the veteran was with the Army National 
Guard working with the State Department Administrative 
Services, unloading trucks, inventory, and lifting heavy 
equipment and noticed some low back pain in August 1995.  
Again, the veteran did not provide a history of a June 1995 
back injury in service.  Upon examination, his condition was 
assessed as status post L5-S1 laminectomy and fusion; 
symptoms and signs of left L5 distribution radiating pain; 
and mild degenerative changes of the lumbosacral spine 
radiographically.

In September 2006, the veteran underwent a second VA spine 
examination.  The report notes that the claims file was not 
available for review.  While unable to identify a specific 
event as the cause of his back pain when examined in 1999, 
the veteran provided a detailed account of the June 1995 
incident; while digging a trench by hand with minimal 
equipment he suddenly felt pain in the lower back with 
associated tingling sensations on the left leg.  He told the 
examiner that upon his return to Georgia, he could barely 
walk and sought care from his private physician.  The history 
of an August 1995 work-related back injury was not provided 
in the September 2006 VA examination report.  After 
diagnostic tests were performed, his condition was diagnosed 
as status post L5-S1 hemilaminectomy and diskectomy with L5-
S1 transverse fusion and spinal stenosis at the level of L3-4 
secondary to annular bulging disk with central protrusion and 
hypertrophied ligamentum flavum.  The examiner opined that 
the "veteran's current back pain is at least as likely as 
not 50/50 probability caused by or a result of back pain or 
injury from June 1995."  The examiner further opined that 
"[t]he veteran's injury correlates with the time he sought 
treatment when he returned from deployment."

In October 2006, the RO requested that the VA examiner 
provide an addendum to the September 2006 report upon review 
of the claims file.  In a November 2006 addendum, the 
examiner stated that upon review of the claims file, the 
September 2006 opinion remained unchanged.  The examiner 
again opined that the veteran's current back disability was 
at least as likely as not (50/50 probability) caused by or a 
result of back pain or injury from June 1995.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board has considered the positive private medical 
opinions dated in September 2002, October 2002, as well as 
the VA medical opinion dated in September 2006 and the 
November 2006 addendum opinion thereto.

In the September 2002 private medical opinion from Dr. P., 
the physician stated that the veteran presented for treatment 
of substantial low back pain in August 1995.  The physician 
opined that "based on his presentation here and the history 
he gave me, that the precipitating cause of the his back 
disease dated prior to [August 1995] as he had the complaints 
several weeks before he came to my office."  However, while 
the opinion has probative value, it was not rendered on the 
basis of a thorough review of the entire claims file which 
includes copies of the service medical records which are void 
of evidence of any back injury in June 1995 in service, 
contrary to what the veteran has alleged.  In addition, the 
physician's opinion is unsupported by the physician's own 
treatment records dated from August 1995 to August 2002 which 
are void of any reference to the veteran's claimed back 
injury in service, but instead reflect treatment for an 
August 1995 work-related back injury that occurred from 
lifting on the job.  The probative value of this opinion is 
further lessened by the fact that the opinion is unsupported 
by a well-reasoned rationale and appears to be based mostly 
on the veteran's history of a June 1995 back injury in 
service which is not corroborated by any objective evidence 
of record.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Reonal v. 
Brown, 5 Vet. App. 458 (1995).

In the October 2002 private medical opinion, Dr. L. stated 
that he was asked to relate the veteran's current back 
disability to a June 1995 back injury in service.  The 
physician stated that he reviewed the sworn statement by 
A.V.B. and that the veteran "apparently" was laying pipe 
when he injured his back.  He noted that he had another on 
the job injury in August 1995 which "apparently" was an 
aggravation of the first injury.  Here, the physician's 
opinion that the veteran "apparently" injured his back in 
service is too tenuous to warrant a grant of service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Furthermore, like Dr. P.'s September 2002 opinion, this too 
appears to be based solely on the history provided by the 
veteran which is unsupported by any objective evidence which 
further lessens the probative value of the opinion.  Reonal 
v. Brown, 5 Vet. App. 458 (1995).  More importantly, the 
physician's opinion is unsupported by his own treatment 
records dated from October 1995 to September 1999 which in 
their entirety reflect treatment for the veteran's August 
1995 work-related back injury.

During the September 2006 VA medical examination, the veteran 
was able to provide a rather detailed account of the June 
1995 back injury in service, but neglected to mention his 
work-related back injury in August 1995.  The examiner 
related opined that the "veteran's current back pain is at 
least as likely as not 50/50 probability caused by or a 
result of back pain or injury from June 1995."  The examiner 
further opined that "[t]he veteran's injury correlates with 
the time he sought treatment when he returned from 
deployment."  Like the September 2002 and October 2002 
private opinions, this opinion was also made without review 
of the claims file and is based mostly on the veteran's 
history which is unsupported by any objective evidence which 
therefore lessens its probative value.  Reonal v. Brown, 5 
Vet. App. 458 (1995).  Moreover, contrary to the examiner's 
opinion that the veteran's treatment correlated to his return 
from deployment, the competent medical evidence instead 
suggests that his back treatment which began in August 1995 
with Dr. P. and the October 1995 treatment with Dr. L. is 
more contemporaneous to the August 1995 work-related back 
injury as opposed to the alleged June 1995 back injury that 
he alleges occurred in service.  Finally, the opinion does 
not contemplate the veteran's August 1995 work-related back 
injury which the veteran apparently failed to disclose.

Finally, the Board has also reviewed the November 2006 
addendum to the September 2006 VA medical examination and 
opinion.  In the addendum, the examiner provided only that 
she reviewed the claims file and that her September 2006 
opinion that related the veteran's back injury to service 
remained unchanged.  Even given the opportunity to review the 
claims file which contains competent and thoroughly 
documented medical evidence of treatment related to the 
August 1995 work-related injury, the examiner did not address 
this incident in the November 2006 addendum and it is unclear 
to the Board whether the August 1995 incident was considered 
in the addendum opinion.  The probative value of the November 
2006 addendum is also lessened by the fact that it is 
unsupported by any rationale as to why it is as likely as not 
that the veteran's current back disability is related to his 
service, as opposed to the veteran's August 1995 work-related 
back injury.

The Board notes that while the veteran is now claiming that 
he injured his back in June 1995 in service, initial private 
treatment records, hospital records, SSA functional capacity 
assessment forms, as well as the December 1999 VA examination 
reports, show a history of work-related back pain dating back 
to August 1995 and are void of references to the June 1995 
claimed service-related back injury.  The veteran's July 1999 
claim notes an August 1995 back injury, and in a May 2001 
statement in support of claim he stated that he began to have 
lower back problems in August 1995.  The veteran's current 
claim that he injured his back in June 1995 while hand 
digging a ditch in Egypt does not outweigh his numerous 
earlier statements made more contemporaneous to the work-
related injury in August 1995.  The Board finds that the 
veteran's recent account of the June 1995 injury in service 
to be unpersuasive in view of the documented work-related 
back injury in August 1995 which he referenced on his service 
connection claim form in July 1999, received treatment for 
from doctors "P." and "L.," and upon which he based his 
claim for workers' compensation and SSA benefits.

The Board has considered the January 2002 statement provided 
by J.W. that he was working with the veteran in Egypt at the 
time of the claimed back injury in June 1995 and his 
complaints of back and leg pain while they were working on 
the project.  However, this statement is unpersuasive as it 
was not made contemporaneous to the incident and provides a 
general account of the veteran's complaints of back pain as 
opposed to a more detailed account of the incident during 
which the veteran injured his back while digging a ditch in 
service.

The Board has also considered the April 2002 from Project 
Officer A.V.B. who reported that she was in charge of a 
project in Egypt in June 1995 and that the veteran was one of 
the individuals who dug the trench.  However, the Board finds 
that this statement is less probative and persuasive than 
that of J.W., as she was not even aware that the veteran hurt 
his back until she returned to her Guard unit and was not 
present during the alleged incident in service.

The Board recognizes the contentions of the veteran, J.W., 
and A.V.P. as to the diagnosis and relationship between his 
service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence that the veteran 
suffers from a back disability that is a result of his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current back disability was 
incurred in or aggravated by service.  Therefore, service 
connection for residuals of a back injury and postoperative 
residuals, L5-S1 hemilaminectomy and diskectomy with L5-S1 
transverse process fusion is denied.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a back injury and 
postoperative residuals, L5-S1 hemilaminectomy and diskectomy 
with L5-S1 transverse process fusion is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


